Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 277 filed 05/06/19                     PageID.11818    Page 1
                                    of 2


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

LEAGUE OF WOMEN VOTERS                    )
OF MICHIGAN, et al.,                      )
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )                 No. 2:17-cv-14148
                                          )
JOCELYN BENSON, in her official           )
capacity as Michigan Secretary of         )
State, et al.,                            )
                                          )
        Defendants.                       )
__________________________________________)

       ORDER DENYING CONGRESSIONAL AND STATE HOUSE INTERVENORS’
 EMERGENCY MOTION TO STAY THIS COURT’S ORDER AND JUDGMENT (ECF NO.
274); THE MICHIGAN SENATE INTERVENORS’ MOTION FOR STAY PENDING APPEAL
   (ECF NO. 275); CONGRESSIONAL AND STATE HOUSE INTERVENORS’ EX PARTE
      EMERGENCY MOTION TO EXPEDITE BRIEFING AND CONSIDERATION OF
INTERVENORS’ MOTION TO STAY THIS COURT’S ORDER AND JUDGMENT (ECF NO.
    273); AND THE SENATE INTERVENORS’ EX PARTE MOTION FOR IMMEDIATE
      CONSIDERATION OF MOTION FOR STAY PENDING APPEAL (ECF NO. 276).

       Several motions to stay are currently pending before the Court, specifically:

          Congressional and State House Intervenors’ Emergency Motion to Stay this Court’s Order
           and Judgment (ECF No. 274);

          The Michigan Senate Intervenors’ Motion for Stay Pending Appeal (ECF No. 275);

          Congressional and State House Intervenors’ Ex Parte Emergency Motion to Expedite
           Briefing and Consideration of Intervenors’ Motion to Stay this Court’s Order and Judgment
           (ECF No. 273); and

          The Senate Intervenors’ Ex Parte Motion for Immediate Consideration of Motion for Stay
           Pending Appeal (ECF No. 276).

       The Court has reviewed the above-referenced motions and the accompanying briefs in support.

The Court finds that the arguments raised in these motions were fully considered and ruled upon by this

Court when it previously denied the stay requests prior to trial in this matter. (See Ord. Denying All


                                                  - 1-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 277 filed 05/06/19                      PageID.11819     Page 2
                                    of 2

Mots. to Stay Trial, ECF No. 238.) Intervenors do not raise any additional arguments in their newly-filed

motions that persuade us that granting their current stay requests is warranted.

       Accordingly, the Court having carefully reviewed the arguments set forth by Intervenors in their

current stay requests, and having found Intervenors’ arguments unpersuasive, and being otherwise fully

advised in the premises, we HEREBY DENY the above-referenced motions to stay this Court’s order

and judgment forthwith.

       IT IS SO ORDERED.

Dated: May 6, 2019

                                      /s/ Eric L. Clay
                                      Signed for and on behalf of the panel:

                                      HONORABLE ERIC L. CLAY
                                      United States Circuit Judge

                                      HONORABLE DENISE PAGE HOOD
                                      United States District Judge

                                      HONORABLE GORDON J. QUIST
                                      United States District Judge




                                                   - 2-
